USDC SDNY
DOCUMENT

LAW OFFICE OF DARRYN G. SOLOTOFF

 

 

ATTORNEYS AT LAW ELECTRONICALLY FILED
__2/6/2020__
VIA ECF

February 5, 2020

Hon. Judge Analisa Torres
United States District Court
Southern District of New York

40 Foley Square
New York, NY 10007

Re:  Calcano v Stylist?’s Own LLC
Case No.: 1:19-cv-09730-AT

Dear Judge Torres:

This firm is counsel to Plaintiff Marcos Calcano in the above-referenced matter.
Plaintiff has served a copy of the docket and a default letter on defendant. Pursuant to
your Honor’s Individual Rules, (1) this matter is scheduled for an Initial Conference on
February 20, 2020 (Dk#9). (2) Plaintiff's counsel is away that week in Florida on a trip
that was planned with family (proof of flight itinerary may be provided on request). (3)
This is plaintiff's second request for an adjournment of the initial conference. (4) The
first letter request for an extension filed on January 3, 2020 (Dk#8) was granted by your
honor (DK#9). (5) Defendant has still not answered or responded to the initial pleadings.
Plaintiff will provide proof of travel with family upon request. Plaintiff currently has no
conflicts with future dates.

Thank you for your kind consideration of this request.

Respectfully submitted,
GRANTED. The initial pretrial conference scheduled for /s/
February 20, 2020, is ADJOURNED to March 26, 2020, Darryn G. Solotoff, Esq
at 12:20 p.m. By March 19, 2020, the parties shall file
their joint letter and proposed case management plan.

SO ORDERED.

Dated: February 6, 2020
New York, New York

O9-

ANALISA TORRES
United States District Judge
